DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both lower section and upper section. Page 8, para. 00024 of the specification described ref. 20 as “the lower section 20”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “elliptical” for the lower section is not supported in the original disclosure. Paragraph 00024 of the specification stated that the lower section 20 is generally elliptical, which is not the same as being elliptical. Thus, the added limitation is considered a new matter issue.
	All other claims depending on claim 1 are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Coder (US 11000011 B2) in view of Chambers (US 6883466 B1).
	For claim 1, Coder teaches an improved articulating leg wrap configured for movement between an unwrapped orientation and a wrapped orientation around a leg, said improved articulating leg wrap comprising: 
an upper section (200a); 
a lower elliptical section (220,22a,224a) secured to said upper section at an articulating joint (226); 
said articulating joint (226) being centrally located between said upper and said lower elliptical sections (depending on how one view the leg and placed the wrap when the wrap is placed on the horse; for example, fig. 4 shows the articulating joint being located centrally between the upper and lower sections) whereby said articulating joint is visible in the wrapped orientation (fig. 4); said articulating joint configured for maintaining radial spacing of said lower elliptical section and said upper section during overlapped movement of the lower elliptical section about said upper section (functional recitation to which the articulating joint can and does perform the intended function);  
a plurality of upper fasteners (206a-c) extending from said upper section and configured for securing said upper section in the wrapped orientation; 
a lower section fastener(222b,224b) configured for securing said lower section in the wrapped orientation. 
However, Coder is silent about a visual display surface presented by said upper section, said lower section, said plurality of upper fasteners and said lower section fastener adapted for receipt of a visual indicia along said visual display surface.  
Chambers teaches a leg wrap comprising a visual display surface (col. 4, lines 24-28) presented on any desired surface of the leg wrap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a visual display surface as taught by Chambers presented by said upper section, said lower section, said plurality of upper fasteners and said lower section fastener of the leg wrap of Coder, in order to provide decoration or information about the product or the name of the animal as desired.  
For claim 2, Coder as modified by Chambers teaches the improved articulating leg wrap of claim 1, and further teaches wherein said articulating joint radially secures said lower section to said upper section as said lower section rotates about said upper section during movement between said wrapped orientation and said unwrapped orientation (functional recitation to which the articulating joint in Coder does performed the function).
 	For claim 3, Coder as modified by Chambers teaches the improved articulating leg wrap of claim 1, and further teaches wherein said articulating joint further comprises a membrane fastener (col. 5, lines 38-67; the articulating joint is a separate piece of material that is inserted into slot 228, thus, the piece of material is a membrane fastener) extending between said upper section and said lower elliptical section.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant argued that Applicant simply does not see reference 20 used to designated both lower and upper sections.

	Page 8, para. 00024 of the specification described ref. 20 as “the lower section 20”.
Applicant argued that Coder does not disclose the lower section of Coder is v-shaped and not elliptical. 

 	As stated in the above 112 rejection, applicant has no support for claiming “elliptical” because applicant’s original specification stated “generally elliptical” which is not the same as being elliptical. In addition, from applicant’s drawing of the lower section, it is not elliptical; instead, the shape is generally elliptical. The shape of the lower section appears to be an elongated rectangular member with a central section that tapers off to the end sections. This would not be an ellipse or elliptical shape; however, it can be “generally elliptical”. 
	Based on “generally elliptical”, Coder’s lower section is generally elliptical in shape because it is similar to applicant’s lower section in that it is an elongated rectangular member with a central section that tapers off to the end sections as shown in fig. 2. Thus, Coder does teach an elliptical lower section, with interpretation of “elliptical” as being “generally elliptical”. 
Applicant argued that Coder also does not disclose an attachment point providing radial spacing of the lower elliptical sections from the upper section.

	First, the claimed limitation stated “configured for maintaining” which means that the joint can be configured in a way that maintains this radial spacing, and not that it is positively doing so as appeared to be argued by “providing”. Second, the joint of Coder does performed this intended function because as the user wraps the wrap around the leg as shown in fig. 4, the user pulls on the lower section and the articulating joint spaces the two sections apart (see fig. 4). Noting that the articulating joint is a piece of material that is separate from the sections and it is inserted in a slot 228 and sewn as stated in col. 5, lines 37-67. Third, clearly from fig. 4 of Coder that there is a radial spacing due to the attachment point at the joint between the upper and lower sections as the user pulls out the lower section to overlap and wrap the lower section around the leg over the upper section as shown in figs. 6-8. 

Applicant argued that Coder also does not include a centrally located articulating joint configured for maintaining radial spacing of the upper section.

	Depending on how one view the leg and placed the wrap when the wrap is placed on the horse; for example, fig. 4 shows the articulating joint being located centrally between the upper and lower sections. In addition, fig. 6 shows that the joint where ref. 222 is pointing at is centrally located in the back area of the leg. 
Applicant argued that, finally, Coder does not include a visible articulating joint in the wrapped condition.

 	Fig. 4 of Coder shows that the articulating joint is visible during wrapped condition. One can clearly see the articulating joint just right above where ref. 220 is pointing at. 
Applicant argued that Chambers also does not have a visible articulating joint, a centrally located articulating joint configured for maintaining radial spacing of the upper section.

	Chambers was not relied on for a visible articulating joint, a centrally located articulating joint configured for maintaining radial spacing of the upper section; thus, applicant’s argument is mooted. 
Chambers was relied on for a leg wrap comprising a visual display surface (col. 4, lines 24-28) presented on any desired surface of the leg wrap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a visual display surface as taught by Chambers presented by said upper section, said lower section, said plurality of upper fasteners and said lower section fastener of the leg wrap of Coder, in order to provide decoration or information about the product or the name of the animal as desired.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643